DETAILED ACTION
This office action is in response to the arguments filed on 11/19/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Acknowledgement
The arguments filed on 11/19/2021, responding to the office action mailed 9/17/2021, have been entered. The present office action is made with all the suggested amendments and arguments being fully considered. Accordingly, currently pending in this application are claims 1-15 and 21-25.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/4/2018, 4/10/2019, 12/5/2019 and 6/2/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 1-15 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with respect to claims 1-15 and 21-25 have been fully considered and are persuasive. The application is allowable for the reasons set forth below.
As noted in the amendments in regards to claim 1, the claimed invention requires a method, comprising forming a silicon layer on a wafer, forming an oxide layer in contact with the silicon layer, after the oxide layer is formed, annealing the wafer in an 3), to form a dielectric,  barrier layer between, and in contact with, the silicon layer and the oxide layer, the oxide layer is exposed to the ammonia and the oxide layer separates the silicon layer from the environment, wherein the dielectric barrier layer comprises silicon and nitrogen.
Chambers (US 2010/0078738) in view of Shue (US 6,380,056) teaches most aspects of the present invention. However, the combination of references fail to teach a method step of wherein the dielectric barrier layer has a nitrogen concentration higher than nitrogen concentrations in the oxide layer.
Furthermore, as noted in the amendments in regards to claim 11, the claimed invention requires a method comprising etching a semiconductor substrate of a wafer to form trenches, wherein a semiconductor strip is located between the trenches, depositing a silicon layer extending on sidewalls of the semiconductor strip, depositing an oxygen-containing dielectric layer on the silicon layer, forming isolation regions (32) in the trenches, recessing the isolation regions, wherein a top portion of the semiconductor strip higher than top surfaces of the recessed isolation regions form a semiconductor fin, forming a gate stack on the semiconductor fin, forming source/drain regions based on the semiconductor fin, wherein the source/drain regions are on opposite sides of the gate stack.
Huang (US 8,796,666) in view of Chambers (US 2010/0078738) and in further view of Shue (US 6,380,056) teaches most aspects of the present invention. However, the combination of references fail to teach a method step of annealing the wafer in an environment comprising ammonia, wherein in the annealing, nitrogen penetrates 
Lastly, as noted in the amendments in regards to claim 21, the claimed invention requires a method comprising forming a semiconductor strip as a surface part of a wafer, depositing a silicon layer on the semiconductor strip, wherein the silicon layer comprises horizontal portions on top surfaces of the wafer, and vertical portions on sidewalls of the semiconductor strip, depositing an oxide layer on the silicon layer, forming a dielectric barrier layer between the silicon layer and the oxide layer, wherein the dielectric barrier layer comprises silicon and nitrogen.
Huang (US 8,796,666) in view of Chambers (US 2010/0078738) and in further view of Shue (US 6,380,056) teaches most aspects of the present invention. However, the combination of references fail to teach a method step of wherein the dielectric barrier layer has a peak nitrogen concentration at a position, and wherein the position is between and spaced apart from both of the silicon layer and the oxide layer.
As a result, the examiner agrees with the applicant that this combination of references do not show the necessary limitations of the following:
In regards to claim 1; method step of wherein the dielectric barrier layer has a nitrogen concentration higher than nitrogen concentrations in the oxide layer
In regards to claim 11; method step of annealing the wafer in an environment comprising ammonia, wherein in the annealing, nitrogen penetrates through the oxygen-containing dielectric layer to accumulate between the silicon layer and the oxygen-containing dielectric layer
In regards to claim 21; method step of wherein the dielectric barrier layer has a peak nitrogen concentration at a position, and wherein the position is between and spaced apart from both of the silicon layer and the oxide layer
Therefore, this application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on Monday-Friday (9am-5pm).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        /Q. B./
Examiner, Art Unit 2814